DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 9 of U.S. Patent No. 11283947. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim
Application No. 17668221
Claim
Patent No. 11283947 (‘947)
2
A system comprising a print apparatus and a server system, wherein the server system comprises: at least one memory storing a program; and at least one processor that when executing the program causes the server system to: specify, in a case where an audio control device receives a print instruction to print a predetermined content by audio, a content corresponding to the predetermined content, wherein the print apparatus comprises: at least one memory storing a program; and at least one processor that when executing the program causes the print apparatus to: receive first print data based on an instruction accepted via an operation screen of the print apparatus; perform print processing using the first print data, wherein a print output based on the first print data includes input information, and perform print processing using second print data based on the predetermined content after the input information is inputted into a mobile terminal.
1
A system comprising a print apparatus and a server system, wherein the server system comprises: at least one memory storing a program; and at least one processor that when executing the program causes the server system to: specify, in a case where an audio control device receives a print instruction to print a predetermined content by audio, a content corresponding to the predetermined content, wherein the print apparatus comprises: at least one memory storing a program; and at least one processor that when executing the program causes the print apparatus to: receive first print data based on an instruction accepted via an operation screen of the print apparatus; perform print processing using the first print data, wherein a print output based on the first print data includes input information; perform print processing using second print data based on the content after the input information is inputted into a mobile terminal; and transmit recording material information about a recording material of the print apparatus to the server system, wherein the server system performs transmission processing based on the recording material information for causing the audio control device to perform notification processing to notify information about the recording material of the print apparatus by audio and for causing the audio control device to perform receiving processing to receive an order for the recording material by audio, and wherein the audio control device receiving the print instruction is same as the audio control device performing the notification processing and the receiving processing.
3
The system according to claim 2, wherein the audio control device communicates to an external access point based on information on the external access point transmitted from a terminal apparatus via a wireless communication in accordance with Bluetooth, and wherein the server system receives, based on the audio control device receiving a print instruction by audio, information of the print instruction via the external access point.
2
The system according to claim 1, wherein the audio control device communicates to an external access point based on information on the external access point transmitted from a terminal apparatus via a wireless communication in accordance with Bluetooth, and wherein the server system receives, based on the audio control device receiving a print instruction by audio, information of the print instruction via the external access point.
4
The system according to claim 2, wherein, in a case where the audio control device receives an inquiry about a state of the print apparatus by user's voice, the server system transmits an instruction for checking the state of the print apparatus to the print apparatus, and wherein, based on receiving the instruction for checking, the print apparatus transmits the recording material information to the server system.
3
The system according to claim 1, wherein, in a case where the audio control device receives an inquiry about a state of the print apparatus by user's voice, the server system transmits an instruction for checking the state of the print apparatus to the print apparatus, and wherein, based on receiving the instruction for checking, the print apparatus transmits the recording material information to the server system.
5
The system according to claim 2, wherein an amount of a recording material left in the print apparatus is notified by the audio control device.
5
The system according to claim 1, wherein an amount of a recording material left in the print apparatus is notified by the notification processing.

6
The system according to claim 4, wherein the recording material information is information about an amount of remaining ink.
4
The system according to claim 3, wherein the recording material information is information about an amount of remaining ink.
7
The system according to claim 2, wherein a color of ink a remaining amount of which is insufficient is notified by the audio control device.
6
The system according to claim 1, wherein a color of ink a remaining amount of which is insufficient is notified.
8
The system according to claim 2, wherein the second print data is generated by the server system.
8
The system according to claim 1, wherein the second print data is generated by the server system.
9
The system according to claim 2, wherein the input information is dedicated information for the print apparatus only.
9
The system according to claim 2, wherein the input information is dedicated information for the print apparatus only.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buser et al. (US 2013/0297320) teaches a system that uses voice control for user interaction.
Burke et al. (US 2006/0176505) teaches a system that controls a printer via user voice command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672